               Case 19-26381-SMG         Doc 38    Filed 02/26/20    Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION

IN RE:                                                   CASE NO.: 19-26381-SMG

ILEANA RAMUDO-TOWNSEND                                   CHAPTER 13
AKA ILEANA RAMUDO
AKA ILEANA TOWNSEND,

DEBTOR.
_________________________________________/

                  PRELIMINARY RESPONSE TO MOTION TO VALUE

         Movant, Bridgecrest Credit Company, LLC (the “Movant”), by and through counsel,

pursuant to 11 U.S.C. § 506, responds in opposition to the Debtor’s Motion to Value and

Determine Secured Status of Lien on Personal Property (Doc. No. 23) (the “Motion”) and states:

         1.    On October 21, 2016, the Debtor entered into a retail installment contract (the

“Contract”) with Bridgecrest for the purchase of a 2006 Lexus IS 250 (the “Vehicle”), with VIN

ending in 0888. The Vehicle is for the personal use of the Debtor.

         2.    The Contract (pursuant to which Debtor made a down payment of $1,000.00)

provides for monthly payments in the amount of $511.75 commencing on November 16, 2016,

with a final payment of $511.51 on August 16, 2022. See Contract attached.

         3.    On January 28, 2020, Bridgecrest filed its Proof of Claim (Claim #2). The secured

amount of the claim is shown as $12,708.60.

         4.    On January 24, 2020, Debtor filed a Motion to Value (DE 23) by which Debtor

seeks an order from this Court valuing the secured claim of Bridgecrest at $3,500.00. The

Debtor’s Motion must be denied.

         5.    The Debtor’s Motion seeks to value the Personal Property at less than the total

amount of the Movant’s claim.
              Case 19-26381-SMG         Doc 38       Filed 02/26/20   Page 2 of 3




       6.     The valuation proposed in the Debtor’s Motion does not appear to accurately

reflect the true market value of the Property. The NADAguides Value Report as of February 21,

2020 shows a market value of $5,875.00 for the Vehicle. See Report attached.

       7.     Therefore, the Movant opposes the Debtor’s Motion.

       WHEREFORE, the Movant respectfully requests that the Court enter an Order denying

the Debtor’s Motion, or in the alternative, set the Debtor’s Motion for an evidentiary hearing,

and grant any other relief deemed just and proper.

                                            Respectfully submitted by,

                                            VAN NESS LAW FIRM, PLC
                                            1239 E. Newport Center Drive, Suite 110
                                            Deerfield Beach, FL 33442
                                            Phone (954) 571-2031

                                            /s/ Maya Rubinov
                                            Maya Rubinov, Esquire
                                            Florida Bar No.: 99986
                                            bankruptcy@vanlawfl.com
              Case 19-26381-SMG        Doc 38    Filed 02/26/20    Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I CERTIFY that a true copy of the foregoing was served on February 25, 2020 by

CM/ECF electronic filing to all registered users in this matter and by U.S. Mail to the non-

registered user or users below.

                                          Respectfully submitted by,

                                          VAN NESS LAW FIRM, PLC
                                          1239 E. Newport Center Drive, Suite 110
                                          Deerfield Beach, FL 33442
                                          Phone (954) 571-2031

                                          /s/ Maya Rubinov
                                          Maya Rubinov, Esquire
                                          Florida Bar No.: 99986
                                          bankruptcy@vanlawfl.com


MAILING MATRIX

ILEANA RAMUDO-TOWNSEND
1521 SW 186TH AVE
PEMBROKE PINES, FL 33029-6146
AKA ILEANA RAMUDO
AKA ILEANA TOWNSEND
